Citation Nr: 0013469	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for anxiety 
reaction, to include post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1942 to 
September 1945 and January 1950 to May 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1998, a statement of the case was issued in October 
1998, and a substantive appeal was received in November 1998.

In his August 1998 notice of disagreement, the veteran stated 
that he had left his employment at the suggestion of a 
physician on account of his PTSD.  Although not articulated 
by the veteran, it would appear that he has implicitly raised 
a claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  A claim cannot be ignored merely because the 
claim has not been expressly presented by the veteran.  
McGrath v. Brown, 5 Vet.App. 57, 60 (1993).  Accordingly, 
this new claim is hereby referred to the RO for development 
and adjudication. 


REMAND

The veteran claims that the symptomatology associated with 
his service-connected anxiety disorder entitles him to a 
disability rating in excess of 50 percent.  As this appeal 
arises from a claim for an increased disability rating, it is 
well grounded under 38 U.S.C.A. § 5107(a).  Therefore, VA has 
a duty to assist the veteran in developing his claim.  See 38 
U.S.C.A. § 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  

The Board noted here by decision in November 1997, the Board 
granted an appeal by the veteran and increased the disability 
evaluation for his service-connected psychiatric disability 
from 30 percent to 50 percent.  That decision was based, in 
part, on a March 1996 VA examination report.  However, the 
veteran has now advanced a new claim and has presented 
contentions to the effect that his disability has increased 
in severity.  In connection with this new claim, the record 
includes several items of medical evidence from private 
medical care providers.  However, such evidence consists of 
therapy notes and a brief letter from a private physician.  
Such evidence is not adequate for rating purposes.  Under 
such circumstances, VA's duty to assist the veteran includes 
providing a new examination.  Gregory v. Brown, 8 Vet.App. 
563 (1996).   

Any additional treatment records from private examiners 
should also be obtained. 

Accordingly, this case is REMANDED for the following actions:

1.  Any pertinent VA treatment records 
(not already of record) documenting 
treatment since 1997 should be associated 
with the claims file. 

2.  Any pertinent private medical records 
(examination and therapy notes) from 
Krishna Rama Das, M.D., F.A.P.A. (not 
already in the claims file) documenting 
treatment since 1997 should be made of 
record. 

3.  The veteran should be scheduled for a 
comprehensive VA psychiatric examination 
to evaluate the severity of his service-
connected anxiety disorder with PTSD.  
The examination should be in compliance 
with the Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth 
Edition, of the American Psychiatric 
Association (DSM-IV), including the 
assignment of a Global Assessment of 
Functioning Score (GAF).  The claims file 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  All tests and 
studies deemed necessary should be 
accomplished, and all psychiatric 
findings should be reported so as to 
allow for application of pertinent rating 
criteria. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The purpose of this remand is to ensure that all medical 
evidence is made of record, to assist the veteran, and to 
ensure an adequate medical record for appellate review.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



